DETAILED ACTION
	This action is a first action on the merits. The preliminary filed on November 20, 2020 have been entered. Claims 1-3, 5, 7-8, 11-14, 16, 18-19, 22-25, 27, 29-31 and 33 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application is a 371 national stage entry of PCT No. US2018/038421 filed on June 20, 2018.

Information Disclosure Statement
The information disclosure statement filed November 20, 2020 has been considered by the Examiner. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the recitation of “A downhole drilling system is disclosed” is considered an implied phrase.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5, 12, 14, 16 23, 25, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosten et al., US 2010/0212962 (hereinafter Rosten) in view of Donderici et al., US 2015/0361789 (hereinafter Donderici). 
Claim 1:  Rosten discloses a downhole drilling system, comprising: 
a pulse-generating circuit (effect-adjustable high voltage source 2e); 
a drill bit (device 2, for electro pulse drilling , EPD device) including a first pair of electrodes (electrodes 2B for charging to high voltage, electrode 2c coupled to ground) electrically coupled to the pulse-generating circuit (coupled to high voltage source 2e, par [0031]) to receive a first electrical pulse from the pulse-generating circuit (spark for electro pulse drilling) and form a first electrical arc between the first pair of electrodes during a pulsed drilling operation (at sufficiently high charging, a powerful spark will be formed as the electrodes are short-circuited by the current going the way of lowest resistance from the charged electrode to the grounded electrode, Fig 1-3, par [0006], [0030]-[0031], claims 1, 9); 
a sensor (unit 2a) to record responses to the first electrical pulse during the pulsed drilling operation (configured to record, store, and process the signals, par [0030]); and 
a sensor analysis system communicatively coupled to the sensor, the sensor analysis system configured to: 
obtain a first measurement from the sensor, the first measurement representing the responses recorded by the sensor during the pulsed drilling operation (unit 2a is configured to record, store, and process the signals, par [0030], devices 3, 4 receive acoustic and electromagnetic signals, respectively, and are operatively coupled to a unit 2a that receives and processes the signals, for use either manually or automatically to control the electro pulse drilling based on the measured data, Fig 1, par [0030]).
Rosten fails to disclose the sensor analysis system configured to: determine a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit, the first value of the dielectric constant based on the first measurement.
Donderici discloses a dielectric borehole imaging tool comprises a controller configured to derive borehole characteristics including the dielectric constant from measurements representative of dielectric parameters from receivers (Figs 5A, 9, and 18, par [0038]-[0041], [0068], claims 1, 9, 11
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor analysis system of Rosen to include determining a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit based on the first measurement, as this modification would have provided multi-frequency dielectric imaging of the borehole including dielectric constants in two different directions providing detailed imaging of the borehole (Donderici, Fig 1, par [0005], [0035], [0038]-[0039]).
Claim 12:  Rosten discloses a method, comprising: 
forming, by a drill bit (device 2, for electro pulse drilling , EPD device), a first electrical arc between a first pair of electrodes (electrodes 2B for charging to high voltage, electrode 2c coupled to ground) by applying a first electrical pulse  (spark for electro pulse drilling) to the first pair of electrodes (2b, 2c) during a pulsed drilling operation (at sufficiently high charging, a powerful spark will be formed as the electrodes are short-circuited by the current going the way of lowest resistance from the charged electrode to the grounded electrode, Fig 1-3, par [0006], [0030]-[0031], claims 1, 9);
recording responses (via unit 2a) to the first electrical pulse during the pulsed drilling operation (configured to record, store, and process the signals, par [0030]); 
obtaining a first measurement representing the recorded responses (unit 2a is configured to record, store, and process the signals, par [0030], devices 3, 4 receive acoustic and electromagnetic signals, respectively, and are operatively coupled to a unit 2a that receives and processes the signals, for use either manually or automatically to control the electro pulse drilling based on the measured data, Fig 1, par [0030]).
Rosten fails to disclose determining a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit, the first value based on the first measurement.
Donderici discloses a dielectric borehole imaging tool comprises a controller configured to derive borehole characteristics including the dielectric constant from measurements representative of dielectric parameters from receivers (Figs 5A, 9, and 18, par [0038]-[0041], [0068], claims 1, 9, 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor analysis system of Rosen to include determining a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit based on the first Fig 1, par [0005], [0035], [0038]-[0039]).
Claim 23:  Rosten discloses sensor analysis system, comprising: 
a computer processor (unit 2a for receival and processing of data, par [0031]); 
a computer-readable medium for storing instructions (configured to record, store, and process the signals, par [0030]-[0031]) the instructions when read and executed by the computer processor cause the processor to: 
receive a first measurement from a sensor, the first measurement representing responses recorded by the sensor (unit 2a is configured to record, store, and process the signals, par [0030], devices 3, 4 receive acoustic and electromagnetic signals, respectively, and are operatively coupled to a unit 2a that receives and processes the signals, for use either manually or automatically to control the electro pulse drilling based on the measured data, Fig 1, par [0030]) the responses to a first electrical pulse applied to a first pair of electrodes (electrodes 2B for charging to high voltage, electrode 2c coupled to ground) on a drill bit during pulsed drilling operation (device 2, for electro pulse drilling , EPD device).
Rosten fails to disclose determine a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit, the first value based on the first measurement.
Donderici discloses a dielectric borehole imaging tool comprises a controller configured to derive borehole characteristics including the dielectric constant from measurements representative of dielectric parameters from receivers (Figs 5A, 9, and 18, par [0038]-[0041], [0068], claims 1, 9, 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor analysis system of Rosen to include determining a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit based on the first measurement, as this modification would have provided multi-frequency dielectric imaging of the borehole including dielectric constants in two different directions providing detailed imaging of the borehole (Donderici, Fig 1, par [0005], [0035], [0038]-[0039]).
Claims 3 and 14: Rosten, as modified by Donderici, discloses the sensor analysis system is further configured to determine a time-derivative associated with the first electrical pulse, the first value of 1406, par [0068]).
Claim 25: Rosten, as modified by Donderici, discloses the instructions when read and executed by the computer processor further sensor analysis system is further configured to determine a time-derivative associated with the first electrical pulse, the first value of the dielectric constant further based on the time-derivative (each field is induced during three separate time periods, block 1406, par [0068]).
Claims 5, 16, and 27: Rosten, as modified by Donderici, discloses the sensor analysis system is further configured to:
 perform an inversion on the first value of the dielectric constant to generate a resultant value of the dielectric constant based on a known value of the dielectric constant for the formation (an inversion scheme is used to match a received signal to a forward model or a modeling library, par [0053]-[0054]);
determine a change value of the dielectric constant based on the resultant value of the dielectric constant and a second value of the dielectric constant, the second value based on a prior measurement associated with an electrical pulse that occurred before the first electrical pulse (at each position along the borehole, phase difference and attenuation may be converted to dielectric constant and resistivity, Fig 4A-4B, par [0038]-[0039]); and 
determine a direction for the drill bit during the pulsed drilling operation based on the change value (detailed images of the boreholes are made for helping optimizing well placement and production, par [0038]-[0039]).
Claim 31: Rosten, as modified by Donderici, discloses wherein the first measurement includes an amplitude and a phase of a current associated with the first electrical pulse (a phase and amplitude measurement can be made with respect to the transmitter signal or a calibration reference, Donderici, par [0046]).

Claim 2, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosten in view of Donderici as applied to claim 1, and further in view of “How to Measure Dielectric Constant” https://ghebook.blogspot.com/2011/10/how-to-measure-dielectric-constant.html. pgs. 2-4 and figure 4, October 21, 2011 (hereinafter ghebook).
Claims 2 and 13: Rosten, as modified by Donderici, discloses the first measurement is selected from a group consisting of a current, a voltage, a ratio of voltage and current and combinations thereof (at least one receiver to measure a complex voltage as a function of properties of the formation, par [0040], measurements may be electric field measurements or magnetic field measurements or both and may be expressed either directly as field strength measurements or indirectly as corresponding electrical current or electric potential measurement, Fig 18, par [0068]).
Rosten, as modified by Donderici fails to disclose the sensor analysis system is further configured to determine an amount of charge deposited on the first pair of electrodes based on the first measurement, wherein: the first value of the dielectric constant further based on the amount of charge deposited on at least one electrode in the first pair of electrodes or a distance between the first pair of electrodes.
Ghebook discloses the dielectric constant between two conductive plates can be calculated based on the measured capacitance and the distance between the two conductive plates (Fig 4, pgs 2-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Rosten, as modified by Donderici, to include calculating the dielectric constant based on the amount of charge deposited on at least one electrode in the first pair of electrodes or a distance between the first pair of electrodes as disclosed by Ghebook, as this these are well-known methods for measuring the dielectric constant of a material (Ghebook, Fig 4, pgs 2-4).
Claims 24: Rosten, as modified by Donderici, discloses the first measurement is selected from a group consisting of a current, a voltage, a ratio of voltage and current and combinations thereof (at least one receiver to measure a complex voltage as a function of properties of the formation, par [0040], measurements may be electric field measurements or magnetic field measurements or both and may be expressed either directly as field strength measurements or indirectly as corresponding electrical current or electric potential measurement, Fig 18, par [0068]).
Rosten, as modified by Donderici fails to disclose the instructions when read and executed by the computer processor further cause the processor to: determine an amount of charge deposited on the first pair of electrodes based on the first measurement, wherein: the first value of the dielectric constant 
Ghebook discloses the dielectric constant between two conductive plates can be calculated based on the measured capacitance and the distance between the two conductive plates (Fig 4, pgs 2-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor analysis system of Rosten, as modified by Donderici, to include calculating the dielectric constant based on the amount of charge deposited on at least one electrode in the first pair of electrodes or a distance between the first pair of electrodes as disclosed by Ghebook, as this these are well-known methods for measuring the dielectric constant of a material (Ghebook, Fig 4, pgs 2-4).

Claim 8, 19, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosten in view of Donderici as applied to claim 1, and further in view of Bittar et al., US 2011/0308859 (hereinafter Bittar).
Claim 8: Rosten, as modified by Donderici, is silent as to the sensor analysis system is further configured to: obtain a measurement associated with a magnetic field from a magnetometer, the measurement representing a response to the magnetic field, the magnetic field generated by the first electrical arc formed between the first pair of electrodes during the pulsed drilling operation; and determine an average direction associated with the first electrical arc based on the measurement representing the response to the magnetic field.
Bittar discloses a system for EM ranging in a drill string (see abstract). The system includes and azimuthally-sensitive antenna 212 for detecting a magnetic field 308. The magnetic field is generated by a current in a remote conductor, such as a well casing. A computer 38 is coupled to the at least  one azimuthally-sensitive antenna 212 and configured to estimate a distance and direction of the remote conductor (Fig 3, par [0018]-[0021], [0026]-[0028], [0035]-[0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the system of Rosten and Donderici, to further include obtaining a measurement Fig 3, par [0014]).
Claim 19: Rosten, as modified by Donderici, is silent as to recording responses to a magnetic field, the magnetic field generated by the first electrical arc formed between the first pair of electrodes during the pulsed drilling operation; obtaining a measurement representing the recorded responses to the magnetic field; and determining an average direction associated with the first electrical arc based on the measurement representing the recorded responses to the magnetic field.
Bittar discloses a system for EM ranging in a drill string (see abstract). The system includes and azimuthally-sensitive antenna 212 for detecting a magnetic field 308. The magnetic field is generated by a current in a remote conductor, such as a well casing. A computer 38 is coupled to the at least  one azimuthally-sensitive antenna 212 and configured to estimate a distance and direction of the remote conductor (Fig 3, par [0018]-[0021], [0026]-[0028], [0035]-[0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the system of Rosten and Donderici, to further include obtaining a measurement associated with a magnetic field, as this modification would have allowed for estimating a distance and direction of the remote conductor (Fig 3, par [0014]).
Claim 30: Rosten, as modified by Donderici, is silent as to the instructions when read and executed by the computer processor further cause the processor to: receive a measurement from a magnetometer, the measurement representing responses recorded by the magnetometer, the responses to a magnetic field, the magnetic field generated by an electrical arc formed between the first pair of electrodes during the pulsed drilling operation; and determine an average direction associated with the first value of the dielectric constant based on the measurement associated with the magnetic field.
Bittar discloses a system for EM ranging in a drill string (see abstract). The system includes and azimuthally-sensitive antenna 212 for detecting a magnetic field 308. The magnetic field is generated by a current in a remote conductor, such as a well casing. A computer 38 is coupled to the at least  one azimuthally-sensitive antenna 212 and configured to estimate a distance and direction of the remote conductor (Fig 3, par [0018]-[0021], [0026]-[0028], [0035]-[0039]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the sensor analysis system of Rosten and Donderici, to further include obtaining a measurement associated with a magnetic field, as this modification would have allowed for estimating a distance and direction of the remote conductor (Fig 3, par [0014]).

Allowable Subject Matter
Claims 7, 11, 18, 22, 29, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 7, 11, 18, 22, 29, and 33 contain allowable subject matter over the cited prior art.
Rosten and Donderici fails to disclose the sensor analysis system configured to perform an  inversion on the first value of the dielectric constant and second value of the dielectric constant to generate a dielectric distribution around the drill bit or provide an indication to use a drilling fluid for the pulsed drilling operation based on a determination that the first value is less than the known value, wherein a dielectric constant of the drilling fluid is less than the first value of the dielectric constant.
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of claims 7, 11, 18, 22, 29, and 33.

Conclusion
Claims 1-3, 5, 8, 12-14, 16, 19, 23-25, 27, and  30-31 are rejected. Claims 7, 11, 18, 22, 29, and 33 are objected to. The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676